Case 3:15-md-02670-JLS-MDD Document 2477 Filed 01/22/21 PageID.229651 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                         Case No.: 15-MD-2670 JLS (MDD)
     PRODUCTS ANTITRUST LITIGATION
12
                                                     CLASS ACTION
13   This Document Relates To:
     DIRECT PURCHASER CLASS                          ORDER VACATING HEARING
14
     ACTION
15                                                   (ECF No. 2446)
16
17
           Pending before the Court is a motion for a set aside order (ECF No. 2446) filed by
18
     Direct Purchaser Plaintiff class. The motion has been fully briefed. On its own motion,
19
     the Court HEREBY VACATES the hearing scheduled for January 28, 2021, and deems
20
     the matter submitted without oral argument pursuant to Civil Local Rule 7.1(d)(1).
21
           IT IS SO ORDERED.
22
23
     Dated: January 22, 2021
24
25
26
27
28

                                                 1
                                                                           15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2477 Filed 01/22/21 PageID.229652 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
                                                                  15-MD-2670 JLS (MDD)
